Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites  for Step J, “said client side web application creates said first file file name”  Examiner suggests to delete the second occurrence of the word “file” as it is duplicate.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi (US 2018/0301169) in view of Scurrell et al. – hereinafter Scurrell (US 10,742,733) / Jeffries (US 2017/0180780) further in view of Mardan, A. (2018). Setting up Node.js and Other Essentials. In: Practical Node.js. Apress, Berkeley, CA. https://doi.org/10.1007/978-1-4842-3039-8_1  - hereinafter Mardan. 

As per claim 18, Ricciardi discloses a method of capturing an audio/video source and storing the audio/video source to a cloud storage system, ( [0116]; In one embodiment, enabling 
recording the audio/video source in at least one segment using an audio recording device; ([0070]l As shown, video recording devices 106a-106n (collectively 106) that are positioned at different angles around the field 102 may be used to capture or record video of the teams 104 during a game. The video capture devices 106 may be the same or disparate mobile devices, such a smart phones, tablets, video cameras (e.g., GoPros®), or any other video capture device that may be networked or non-networked, but be capable of uploading video content in any manner, as understood in the art. Video recording devices 106c and 106n may be respectively mounted to goalposts 108 at a north (N) end and south (S) end of the sports playing field 102.)  
creating an identification for the at least one segment;  ([0097] An apply hashtags module 722 may be configured to automatically, semi-automatically, or manually enable a user to apply one or more hashtags to a video content segment or clip.)
encoding the at least one segment;  ([0102]; The module 806 may be configured to format each video from different users and video capture devices into a common format prior to, during, or after processing the video)
labeling the at least one segment with a time stamp and a date stamp; ([0077]; . In one embodiment, an app on the video capture device 402a may be configured to record actual times or relative times at which video is captured, and those times may be associated with the video 410. The video 410 and timestamps 412 may be communicated via a communications network 414 to a server 416, [0162];  It should be understood that additional and/or alternative information (e.g., date of capture, location of capture, current score at time of capture, final score of game, and so on) associated with the captured video 2802 may be displayed. )

retrieving the total segments from the database;  ([0080]; The video clips 410 may be stored by the server 416 that enables the users to access the video clips 410 for producing crowd edited video. In crowd editing, the video clips 430 may be communicated to or otherwise accessed by the users to view and associate hashtags 432 or other identifiers that enable users to perform more accurate searching and more easily produce composite videos. In an alternative embodiment, the server 416 may be configured to semi-automatically or automatically tag video clips with hashtags.)
concatenating the total segments to produce a media file; ([0218]; a length of time for the highlight video to be made may be received. The automatic generation of the highlight video may include automatically selecting video clips that, when combined, fit within the length of time.)
uploading the media files to the cloud storage system; ([0117]; In one embodiment, enabling the video content to be available for a user to view may include enabling the user to view the video content via a mobile device or may be written on a non-transitory memory device, such as a DVD, or downloadable via a website, online store, or otherwise.
Riccardi fails to disclose decoding the total segments; converting the media file to additional media container formats; saving the URL to the cloud database, and converting said at least one segment from a Array Buffer to String. . 

It would have been obvious before the effective filing date of the invention for the teachings of Riccardi to be modified so that the total segments that are received are decoded in order to create the highlight reel from the multiple segments uploaded by the users.  This would have beneficial to keep the internal clocks in phase or synchronized with the other system devices to reduce possible drift when the timecode module 114 or the timecode hardwire module 148 lose contact with the base station 111. (Scurrell, Col 9 lines 30-47).  
The combined teachings of Riccardi / Scurrell fail to teach converting the media file to additional media container formats; saving the URL to the cloud database and converting said at least one segment from a Array Buffer to String. 
 Jeffries discloses converting the media file to additional media container formats; [0262]; The method 1300 may include converting 1308 the recorded video and metadata into one or more compatible file formats. The recording module 102, storage module 104, selection module 106, playback module 108, server 114, database 116, or the like may convert the video and metadata as described above) and saving the URL to the cloud database.  Jeffries discloses converting the media file to additional media container formats; and a URL to the cloud database. ( [0126]; the playback module 108 may receive a hyperlink, a uniform resource locator (URL), or the like from the selection module 106. In response to a user entering the hyperlink into a browser or an application on a device, the playback module 108 may retrieve the videos selected by the selection module 106 and play the videos in a single user interface)

	The combined teachings of Ricarrdi / Scurrell / Jeffries fail to teach converting said at least one segment from a Array Buffer to String. 
	Mardan discloses converting said at least one segment from a Array Buffer to String. (Page 13: Buffer is functionally similar to JavaScript’s ArrayBuffer. We use the class name
Buffer to work with buffer objects. To create a buffer object, use from. Buffer can be created from an array, another buffer, ArrayBuffer or a string:Page 14; As you saw in the preceding code, to convert Buffer to a string, you can use toString() method.)  
	It would have been obvious for the combined teachings of Ricarrdi / Scurrell / Jeffries to be modified so that the identified segment from the video from the captured video device is converted from an Array Buffer to a string as taught by Mardan.   This would have been beneficial because it makes it easier for applications to work with binary data. 

As per claim 19, Riccardi / Scurrell / Jeffries / Mardan disclose the method of claim 18.  Riccardi discloses wherein the at least one segment is selected from 2 - 8 seconds in
length.  ([0071]; Rather than waiting for a user to complete a video, which is unknown in size before completed, so as to operate in a more real-time basis, one embodiment of an app being executed by the video capture devices 106 may include communicating the captured video 202 on a periodic (e.g., every 5 or 10 seconds) or aperiodic basis (e.g., responsive to an event occurring), but prior to completion of recording of an entire video.)

20 is rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi (US 2018/0301169) / Scurrell (US 10,742,733) / Jeffries (US 2017/0180780) / Mardan ((2018). Setting up Node.js and Other Essentials. In: Practical Node.js. Apress, Berkeley, CA. https://doi.org/10.1007/978-1-4842-3039-8_1)  further in view of Peeters (US 2005/0008038)

As per claim 20, Riccardi / Scurrell / Jeffries / Mardan disclose the method of claim 18.  Although Riccardi discloses limiting the size of the file upload per [0087]; “Moreover, because some communications networks limit length of video uploads, sending portions of the video may allow for a video that exceed network length or size limits to be uploaded.”, the combined teachings of Riccardi / Scurrell / Jeffries / Mardan fail to disclose wherein the at least one segment is not to exceed 1MB in size.   Peeters discloses wherein the at least one segment is not to exceed 1MB in size.  ([0006]; In the method the length of the message segments may further be limited to 1024 bytes or octets).
It would have been obvious for the teachings of Riccardi / Scurrell / Jeffries / Mardan to be modified so that the maximum file size for the segment that is sent to the cloud server is less than 1MB or 1024 bytes as taught by Peeters.  The motivation would have been to improve data transfer throughput in the network to upload the multimedia segments in real-time. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  A relevant prior art, Cohen et al. (US 10,880,434) relate to the concepts of capturing and recording video fragments, receiving a stop recording request from the server, and queuing and transmitting the video fragments to the server and the server merging the video fragments into a single file.  Another relevant prior art, Scurrell et al. (US 10,742,733) is directed to disclosing .

Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered but they are not persuasive.
The claim objections, double patenting rejections (duplicate claims), and the 112 rejections are removed in light of applicant’s amendments and cancellation of the claims.
Applicants argue that the cited references do not teach a dedicated recording device and the instant invention processes segments of the recorded data for processing and creating a video or audio file from a single media capture device.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “dedicated recording device” and “processes segments of the recorded data for processing and creating a video or audio file from a single media capture device”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  A review of Riccardi discloses that each video capture devices independently record and uploads the video.  The video / audio is created while the video capture device (106) records the video of the live game, as this is a functionality of the video capture device. 	Applicants argue that cited references do not create date which are capable of being transported across channels that only reliably support text content and does not teach conversion from a Array Buffer to a string. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With respect to the create a date limitation, a review of Scurrel discloses a timestamp and the date of capture of the video that is recorded by the video capture device per [0077],  as the claims recite ”a time stamp and a date stamp”  With respect to the amended limitations of the text content, or the conversion of “converting said at least one segment from a Array Buffer to a String” as per the amended limitation, please see the body of the discussion.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454